Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,3,6,8-11,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim calls for “a space” (line 2 from last) that is defined by “a surface of the magnetic element” (lines 3-4 from last) and “a portion of the probe body” (line 3 from last), but the magnetic element is a portion of the probe body.  As such, it’s unclear if (1) the same structure is being claimed twice (i.e. once as the “magnetic element”, and a second time as “a portion of the probe body”), or if (2) the “a portion” (line 3 from last) is even different structure from the “magnetic element”.  Maybe “a portion of the probe body” (line 3 from last) should read - - a portion of the stopper section - -, such distinguishing the “a portion” from the “magnetic element”, providing for a clear claim?  At present, it’s not clear what structure the “a portion” (line 3 from last) might relate to in the specification and drawings, especially relative to the “magnetic element”.

	As to REMARKS filed 10/28/21: Applicant should consider the information in the paragraph above before initiating any useful discussion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861